 

Case 5:20-cr-00165-H-BQ Document 37 Filed 07/14/21 Pagelof9 PagelD 362
CLERK U.S. DiSTRICT COURT
NORTHERN DIST. OF TX

LUBBOCK DIVISION
IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS 12] JUL {4 PM 3: 28
LUBBOCK DIVISION

p AK
UNITED STATES OF AMERICA EROTY CLERE

V. NO. 5:20-CR-165-H
(Supersedes indictment filed 12/09/20)
THOMAS JOHN BOUKAMP

SUPERSEDING INDICTMENT

The Grand Jury Charges:

Count One
Transportation of a Minor with Intent to Engage in Criminal Sexual Conduct

(Violation of 18 U.S.C. § 2423(a))

From on or about November 13, 2020, to on or about November 22, 2020, in the
Lubbock Division of the Northern District of Texas, and elsewhere, Thomas John
Boukamp, defendant, did knowingly transport an individual who had not attained the age
of 18 years in interstate and foreign commerce, with the intent that such individual
engage in sexual activity for which any person can be charged with a criminal offense,
that is, a violation of Michigan Penal Code Section 750.520d, which makes it a crime to
engage in sexual penetration with another person when the other person is at least 13
years of age and under 16 years of age.

In violation of Title 18, United States Code, Section 2423(a).

Thomas John Boukamp
Superseding Indictment - Page 1

 
Case 5:20-cr-00165-H-BQ Document 37 Filed 07/14/21 Page 2of9 PagelD 363

Count Two
Travel with Intent to Engage in Illicit Sexual Conduct
(Violation of 18 U.S.C. § 2423(b))

From on or about November 11, 2020, to on or about November 22, 2020, in the
Lubbock Division of the Northern District of Texas, and elsewhere, Thomas John
Boukamp, defendant, did knowingly travel in interstate commerce for the purpose of
engaging in any illicit sexual conduct, as defined in Title 18, United States Code, Section
2423(f).

In violation of Title 18, United States Code, Section 2423(b).

Thomas John Boukamp
Superseding Indictment - Page 2
Case 5:20-cr-00165-H-BQ Document 37 Filed 07/14/21 Page 3of9 PagelD 364

Count Three
Enticement and Attempted Enticement of a Minor
(Violation of 18 U.S.C. § 2422(b))

From on or about August 31, 2020, to on or about November 22, 2020, in the
Lubbock Division of the Northern District of Texas, and elsewhere, Thomas John
Boukamp, defendant, did knowingly use a facility and means of interstate and foreign
commerce, to persuade, induce, entice, and coerce, and attempt to do so, an individual
who had not attained the age of eighteen (18) years, to engage in sexual activity for
which Boukamp could be charged with a criminal offense, that is, a violation of
Michigan Penal Code Section 750.520d, which makes it a crime to engage in sexual
penetration with another person when the other person is at least 13 years of age and
under 16 years of age.

In violation of Title 18, United States Code, Section 2422(b).

Thomas John Boukamp
Superseding Indictment - Page 3
Case 5:20-cr-00165-H-BQ Document 37 Filed 07/14/21 Page4of9 PagelD 365

Count Four
Receipt of Child Pornography
(Violation of 18 U.S.C. §§ 2252(a)(2) and (b))

On or about October 9, 2020, in the Lubbock Division of the Northern District of
Texas, and elsewhere, Thomas John Boukamp, defendant, did knowingly receive a
visual depiction, that had been shipped and transported using any means and facility of

interstate and foreign commerce, had been shipped and transported in and affecting

 

interstate and foreign commerce, and was produced using materials which had been
mailed and shipped and transported using any means and facility of interstate and foreign |
commerce, including by computer; and the production of such visual depiction involved
the use of a minor engaging in sexually explicit conduct, that is: the lascivious exhibition
of the genitals and pubic area of said minor, and such visual depiction was of such
conduct.

In violation of Title 18, United States Code, Sections 2252(a)(2) and (b).

Thomas John Boukamp
Superseding Indictment - Page 4
Case 5:20-cr-00165-H-BQ Document 37 Filed 07/14/21 Page5of9 PagelD 366

Count Five
Cyber Stalking
(Violation of 18 U.S.C. § 2261A(2))

From on or about a date unknown to the grand jury, to on or about November 13,
2020, in the Lubbock Division of the Northern District of Texas, and elsewhere, Thomas
John Boukamp, defendant, with intent to injure, harass, and intimidate “Jane Doe,” a
person under the age of 18, used an interactive computer service, an electronic
communication service, an electronic communication service of interstate commerce, and
facilities of interstate and foreign commerce, to engage in a course of conduct that
caused, attempted to cause, and would reasonably be expected to cause substantial
emotion distress to Doe.

In violation of Title 18, United States Code, Section 2261A(2).

Thomas John Boukamp
Superseding Indictment - Page 5
 

Case 5:20-cr-00165-H-BQ Document 37 Filed 07/14/21 Page 6of9 PagelD 367

Forfeiture Notice
(18 U.S.C. §§ 2253, 2428)

Upon conviction of an offense alleged in Count One, Two, Three, Four, or Five,
and pursuant to 18 U.S.C. §§ 2253 and 2428(b), defendant Thomas John Boukamp,
shall forfeit to the United States of America: (a) any visual depiction described in Section
2251, 2252A, 2252, 2252A, 2252B, or 2260 of Chapter 110, and any book, magazine,
periodical, film, videotape, or other matter which contains any such visual depiction,
which was produced, transported, mailed, shipped or received in violation of Chapter
110; (b) any property, real or personal, constituting or traceable to gross profits or other
proceeds obtained from any offense alleged in Count One and Five; (c) any property, real
or personal, used or intended to be used to commit or to promote the commission of any
offense alleged in Count One or Five, and any property traceable to such property; and
(d) any property, real or personal, used or intended to be used to commit or to facilitate
the commission of any violation of Chapter 117; and (e) any property, real or personal,
that constitutes or is derived from proceeds traceable to any violation of Chapter 117.

The above-referenced property subject to forfeiture includes, but is not limited to,
the following:

e Any items of digital media seized by law enforcement from the defendant
or his residence on November 22, 2020;
If any of the property described above, as a result of any act or omission of the

defendant:

Thomas John Boukamp
Superseding Indictment - Page 6
Case 5:20-cr-00165-H-BQ Document 37 Filed 07/14/21 Page 7of9 PagelD 368

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty,

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 18
U.S.C. § 2428(a), to seek forfeiture of any other property of the said defendant up to the

value of the forfeitable property described above.

 

A TRUE BILL:
FQ@REPERSON

PRERAK SHAH

 

Assistant United States Attorney

Texas State Bar No. 24075306

1205 Texas Avenue, Suite 700
Lubbock, Texas 79401

Telephone: 806-472-7564
Facsimile: 806-472-7394

E-mail: callie.woolam@usdoj.gov

Thomas John Boukamp
Superseding Indictment - Page 7

 
 

Case 5:20-cr-00165-H-BQ Document 37 Filed 07/14/21 Page 8of9 PagelD 369

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
LUBBOCK DIVISION

 

THE UNITED STATES OF AMERICA

Vv.

THOMAS JOHN BOUKAMP

 

COUNT 1:

COUNT 2:

COUNT 3:

COUNT 4:

COUNT 5:

SUPERSEDING INDICTMENT

TRANSPORTATION OF A MINOR WITH INTENT TO ENGAGE
IN CRIMINAL SEXUAL CONDUCT
Title 18, United States Code, Section 2423(a).

TRAVEL WITH INTENT TO ENGAGE IN ILLICIT SEXUAL
CONDUCT
Title 18, United States Code, Section 2423(b).

ENTICEMENT AND ATTEMPTED ENTICEMENT OF A
MINOR
Title 18, United States Code, Section 2422(b).

RECEIPT OF CHILD PORNOGRAPHY
Title 18, United States Code, Sections 2252(a)(2) and (b).

CYBER STALKING
Title 18, United States Code, Section 2261A(2).

(5 COUNTS + FORFEITURE)

 
Case 5:20-cr-00165-H-BQ Document 37 Filed 07/14/21 Page9of9 PagelD 370

A true bill rendered,

Lubbock La LZ Foreperson

(
Filed in open court this 14th day of July, 14 2021

 

Clerk
Complaint No. 5:20-MJ-133 filed on November 22, 2020.
Defendant in federal custody.

 

UNITED STATES MA: TE JUDGE
